Citation Nr: 9934789	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  94-37 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Basic eligibility for vocational rehabilitation training 
under the terms and conditions of Chapter 31, Title 38, 
United States Code.

(The issues regarding the propriety of the initial 
noncompensable rating assigned for the veteran's post-
traumatic stress disorder (PTSD), entitlement to a 
compensable rating for asbestosis, entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities, and entitlement to a 10 
percent evaluation based on multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324 are the 
subject a separate decision of the Board.)


REPRESENTATION


Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946 and from April 1954 to October 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, which denied the veteran's 
claim of entitlement to eligibility for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code.  The veteran timely appealed this determination 
to the Board.

In addition, as noted in the introduction to the January 1997 
decision, the veteran was scheduled to appear at a hearing 
before a member of the Board in January 1997.  However, by 
letter dated in December 1996, his attorney indicated that 
the veteran had advised him that he no longer wished to 
appear for the scheduled hearing.  In lieu of a personal 
hearing, the veteran's attorney submitted a videotape of his 
January 1993 RO personal hearing testimony, a copy of the 
transcript of which is in the file.





REMAND

In January 1997, the Board remanded this matter to the RO in 
view of a separate Board decision, simultaneously issued, 
that granted the veteran's application to reopen a claim for 
service connection for PTSD and which thereafter established 
service connection for the disability.  As the Board then 
explained, where, as here, the veteran filed his application 
for Chapter 31 benefits on or after November 1, 1990, i.e., 
in December 1992, basic entitlement requires that he have a 
service-connected disability rated 20 percent disabling or 
more and be in need of rehabilitation because of an 
employment handicap resulting from that disability.  38 
U.S.C.A. § 3102 (West 1991); 38 C.F.R. § 21.40 (1999).

A review of the claims folder shows that, at the time the RO 
considered the veteran's claim of eligibility to Chapter 31 
vocational rehabilitation benefits in March 1993, service 
connection was in effect only for asbestosis, which remains 
rated as noncompensably disabling.  Since that time, the 
Board has established service connection for PTSD, and in a 
separate remand, to be issued concurrently, his claims for 
higher evaluations for each of these service-connected 
disabilities have been remanded.  Accordingly, the Board 
concludes that this claim must be again be readjudicated 
after completion of the actions requested in the Board's 
separate remand, as the dispositions made subsequent to the 
development and adjudication contained therein may be 
dispositive of the outcome of the appeal on this issue.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998).

In light of the foregoing, the Board hereby REMANDS the case 
to the RO for the following actions:

1.  After completing the development and 
adjudication contained in the Board's 
concurrently issued remand, i.e., 
regarding his PTSD, asbestosis, total 
rating and 3.324 claims, the RO should 
readjudicate his claim of entitlement to 
Chapter 31 benefits on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law, specifically to include all 
pertinent legal authority cited to in the 
body of this remand.  In doing so, the RO 
must provide adequate reasons and bases 
for its determination, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

2.  If the benefits sought by the veteran 
continue to be denied, he and his 
attorney must be furnished a Supplemental 
Statement of the Case (SSOC) and given an 
opportunity to submit written or other 
argument in response before the case is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The appellant need take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 







remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


